[Cite as State v. Arroyo-Garcia, 2021-Ohio-4325.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :         No. 20AP-408
                                                           (C.P.C. No. 14CR-3871)
v.                                                  :
                                                        (ACCELERATED CALENDAR)
Jose L. Arroyo-Garcia,                              :

                 Defendant-Appellant.               :




                                           D E C I S I O N

                                    Rendered on December 9, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Steven L. Taylor, for appellee.

                 On brief: Jose L. Arroyo-Garcia, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Defendant-appellant, Jose L. Arroyo-Garcia, appeals from a judgment of the
Franklin County Court of Common Pleas denying his motion to vacate void judgment. For
the reasons which follow, we deny the motion to dismiss the appeal filed by plaintiff-
appellee, State of Ohio, and modify the judgment of the trial court.
        {¶ 2} By indictment filed July 23, 2014, the state charged appellant with one count
of aggravated trafficking and eight counts of trafficking in cocaine, all in violation of R.C.
2925.03 and felonies of the first degree. Each count alleged that the amount of the drug
involved in the offense was equal to or exceeded 100 grams.
        {¶ 3} On July 13, 2015, appellant entered a plea of guilty to the stipulated lesser-
included offense of Counts 2, 3, 4, and 9 of the indictment: trafficking in cocaine in an
No. 20AP-408                                                                                 2

amount which equaled or exceeded 27 grams but was less than 100 grams. See R.C.
2925.03(C)(4)(f) and (g). Following a plea hearing, the trial court accepted appellant's
guilty pleas and found him guilty. The court sentenced appellant to consecutive 3-year
prison terms on each of the 4 counts, for a total prison sentence of 12 years. Appellant filed
a direct appeal, and this court affirmed appellant's convictions in State v. Arroyo-Garcia,
10th Dist. No. 15AP-890, 2016-Ohio-7006.
          {¶ 4} Appellant filed a pro se petition for postconviction relief on August 16, 2016.
The state filed an answer and a motion to dismiss the petition. On September 26, 2016, the
trial court granted the state's motion and dismissed appellant's petition for postconviction
relief without a hearing.
          {¶ 5} On December 20, 2019, appellant filed a pro se motion to vacate void
judgment. Appellant argued in the motion that his convictions were void because he was
"convicted and sentenced for the same offenses he was acquitted on" in violation of "double-
jeopardy." (Mot. to Vacate at 4.) The state filed a memorandum opposing appellant's
motion, arguing the motion was an untimely and successive petition for postconviction
relief.
          {¶ 6} On January 9, 2020, the trial court issued a decision and entry denying
appellant's motion to vacate void judgment. The court determined that, despite its caption,
appellant's motion was a petition for postconviction relief. The court concluded it lacked
subject-matter jurisdiction to address the petition as it was appellant's second petition for
postconviction relief and appellant failed to satisfy R.C. 2953.23(A).
          {¶ 7} On August 31, 2020, appellant filed a notice of appeal from the court's
January 9, 2020 decision. Appellant stated in the notice that the appeal was timely, as the
court's docket failed to demonstrate compliance with Civ.R. 58.
          {¶ 8} Appellant appeals, asserting the following sole assignment of error for our
review:
                 The trial court abused its discretion when it denied relief of
                 vacating a void judgment.

          {¶ 9} Initially, we must address the state's motion to dismiss the present appeal.
The state asserts that this court lacks jurisdiction to review the case, as appellant filed his
notice of appeal beyond the 30-day filing deadline provided for in App.R. 4(A)(1).
No. 20AP-408                                                                                    3

       {¶ 10} App.R. 4(A)(1) states that, subject to App.R. 4(A)(3), "a party who wishes to
appeal from an order that is final upon its entry shall file the notice of appeal required by
App.R. 3 within 30 days of that entry." "[F]ailure to file a timely notice of appeal under
App.R. 4(A) is a jurisdictional defect." In re H.F., 120 Ohio St.3d 499, 2008-Ohio-6810,
¶ 17, citing State ex rel. Pendell v. Adams Cty. Bd. of Elections, 40 Ohio St.3d 58, 60 (1988).
Accord State v. Stepherson, 10th Dist. No. 18AP-388, 2018-Ohio-4292, ¶ 2 (stating that the
30-day time limit in App.R. 4(A)(1) "is jurisdictional").
       {¶ 11} App.R. 4(A)(3) provides that "[i]n a civil case, if the clerk has not completed
service of notice of the judgment within the three-day period prescribed in Civ.R. 58(B), the
30-day periods referenced in App.R. 4(A)(1) and 4(A)(2) begin to run on the date when the
clerk actually completes service." Civ.R. 58(B) requires the trial court to endorse on its
judgment a direction to the clerk to serve notice of the judgment on all parties, and obligates
the clerk to serve notice of the judgment on the parties and to note service on the docket
within three days of entering the judgment upon the journal. Thus, in a civil case, App.R.
4(A)(3) " 'tolls the time period for filing a notice of appeal * * * if service is not made within
the three-day period of Civ.R. 58(B).' " State ex rel. Sautter v. Grey, 117 Ohio St.3d 465,
2008-Ohio-1444, ¶ 16, quoting State ex rel. Hughes v. Celeste, 67 Ohio St.3d 429, 431
(1993). See also Clermont Cty. Transp. Improvement Dist. v. Gator Milford, L.L.C., 141
Ohio St.3d 542, 2015-Ohio-241, syllabus (holding that the 30-day time period to file an
appeal "begins upon service of notice of the judgment and notation of service on the docket
by the clerk of courts regardless of actual knowledge of the judgment by the parties").
       {¶ 12} "Although arising from a criminal conviction, a proceeding for postconviction
relief under R.C. 2953.21 is a collateral attack upon the conviction and is civil in nature."
State v. Williams, 10th Dist. No. 06AP-842, 2006-Ohio-5415, ¶ 4. Accord State v. Steffen,
70 Ohio St.3d 399, 410 (1994) (stating that "[a] postconviction proceeding is not an appeal
of a criminal conviction, but, rather, a collateral civil attack on the judgment"). Because
postconviction relief proceedings are civil in nature, "Civ.R. 58(B) applies to decisions on
postconviction relief petitions" and "App.R. 4(A)(1) and (3) control appeals from the denial
of a postconviction relief petition." State v. Brisco, 10th Dist. No. 19AP-859, 2020-Ohio-
4582, ¶ 11, citing State v. Barber, 10th Dist. No. 16AP-172, 2017-Ohio-9257, ¶ 14. See State
v. Nichols, 11 Ohio St.3d 40 (1984), paragraph two of the syllabus (stating that proceedings
No. 20AP-408                                                                                 4

for postconviction relief are "governed by the Ohio Rules of Appellate Procedure as
applicable to civil actions"); Williams at ¶ 6.
       {¶ 13} In the present case, the trial court properly construed appellant's motion to
vacate void judgment as a petition for postconviction relief. "Courts may recast irregular
motions into whatever category necessary to identify and establish the criteria by which the
motion should be judged." State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, ¶ 12, citing
State v. Bush, 96 Ohio St.3d 235, 2002-Ohio-3993. A motion meets the definition of a
petition for postconviction relief pursuant to R.C. 2953.21(A)(1) when, despite its caption,
the motion: (1) was filed subsequent to appellant's direct appeal, (2) claimed a denial of
constitutional rights, (3) sought to render the judgment void, and (4) asked for vacation of
the judgment and sentence. State v. Norman, 10th Dist. No. 19AP-106, 2019-Ohio-4020,
¶ 11, citing State v. Reynolds, 79 Ohio St.3d 158, 160 (1997). The motion to vacate void
judgment was filed subsequent to appellant's direct appeal, claimed a violation of double
jeopardy, asserted the judgment of conviction was void, and asked the court to vacate the
judgment and sentence. Accordingly, as the motion was a petition for postconviction relief,
Civ.R. 58(B) applied to the court's decision denying the motion and App.R. 4(A)(3) controls
the present appeal.
       {¶ 14} The state contends that whether proceedings on a petition for postconviction
relief remain a civil matter "is unclear" following the Supreme Court of Ohio's decision in
State v. Clayborn, 125 Ohio St.3d 450, 2010-Ohio-2123. (Mot. to Dismiss at 8.) Clayborn
held that, although sexual offender classification proceedings are civil in nature, an "appeal
from a R.C. Chapter 2950 sexual-offender classification judgment [was] an appeal in a
criminal case that must be filed pursuant to App.R. 4(A) within 30 days after judgment is
entered." Id. at syllabus. However, a sexual offender classification proceeding is not a
collateral attack on the judgment of conviction like a petition for postconviction relief. This
court and the Supreme Court have also reiterated the principal that proceedings on
petitions for postconviction relief are civil since Clayborn was decided. See State v. Fox,
10th Dist. No. 19AP-677, 2020-Ohio-5521, ¶ 6, quoting State v. Sidibeh, 10th Dist. No.
12AP-498, 2013-Ohio-2309, ¶ 8; Brisco at ¶ 11; State v. Noling, 149 Ohio St.3d 327, 2016-
Ohio-8252, ¶ 16, quoting State v. Broom, 146 Ohio St.3d 60, 2016-Ohio-1028, ¶ 28.
No. 20AP-408                                                                                    5

Accordingly, Clayborn does not alter the well-established principle that proceedings on
petitions for postconviction relief are civil in nature.
       {¶ 15} Consistent with appellant's statement in his notice of appeal, the trial court's
docket fails to demonstrate compliance with Civ.R. 58(B). The trial court did not direct the
clerk to serve, nor did the clerk serve, notice of the January 9, 2020 judgment on the parties.
Because there is no entry on the docket noting service of the judgment, as required by Civ.R.
58(B), appellant's time to appeal never ran under App.R. 4(A). Accordingly, appellant's
August 31, 2020 notice of appeal was timely. See Williams at ¶ 7; Brisco at ¶ 14.
       {¶ 16} The state further asserts that, even if the notice of appeal was timely filed,
because the trial court lacked jurisdiction to address appellant's motion this court "lacks
jurisdiction to entertain an appeal seeking a merits determination of the case." (Mot. to
Dismiss at 8.) See Stancourt v. Worthington City School Dist. Bd. of Edn., 164 Ohio App.3d
184, 2005-Ohio-5702, ¶ 18 (10th Dist.), quoting Eagle Fireworks, Inc. v. Ohio Dept. of
Commerce, 4th Dist. No. 03CA28, 2004-Ohio-509, ¶ 7 (stating that " '[w]hen an appellate
court determines that the trial court was without jurisdiction, it is not proper for the
reviewing court to decide the merits of the case' "); Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 95 (1998).
       {¶ 17} However, this court is not ruling on the merits of appellant's underlying
petition for postconviction relief. Rather, in the present appeal we must determine whether
the trial court properly found that it lacked jurisdiction to entertain appellant's petition. An
appellate court "may review the exercise of power by the trial court on a petition for
postconviction relief and determine whether or not [the trial court] properly exercised
jurisdiction." State v. Britford, 10th Dist. No. 19AP-631, 2020-Ohio-4659, ¶ 19. " '[T]he
question whether a court of common pleas possesses subject-matter jurisdiction to
entertain an untimely petition for postconviction relief is a question of law, which appellate
courts review de novo.' " State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, ¶ 24,
quoting State v. Kane, 10th Dist. No. 16AP-781, 2017-Ohio-7838, ¶ 9. Accordingly, this
court has jurisdiction to review the trial court's final order finding that it lacked jurisdiction
to address appellant's second petition for postconviction relief. See Mogavero v.
Lombardo, 10th Dist. No. 01AP-98 (Sept. 25, 2001), citing Article IV, Section 3(B)(2), Ohio
No. 20AP-408                                                                                 6

Constitution (stating that "[a]ppellate courts have jurisdiction to review the final orders or
judgments of lower courts within their appellate districts").
       {¶ 18} Based on the foregoing, the state's motion to dismiss the appeal is denied.
       {¶ 19} Appellant's sole assignment of error asserts the trial court abused its
discretion by denying the motion to vacate void judgment. While appellant presents
arguments regarding the merits of the underlying motion, appellant does not present any
argument regarding the court's conclusion that the motion was an untimely and successive
petition for postconviction relief which did not satisfy R.C. 2953.23(A). As noted, the trial
court properly construed appellant's motion to vacate void judgment as a petition for
postconviction relief.
       {¶ 20} Set forth in R.C. 2953.21 et seq., postconviction relief in Ohio is a statutorily
created remedy designed to provide an avenue to correct a violation of constitutional rights.
State v. McKinney, 10th Dist. No. 07AP-868, 2008-Ohio-1281, ¶ 7. "The postconviction
relief process 'is a means to reach constitutional issues which would otherwise be
impossible to reach because the evidence supporting those issues is not contained in the
record of the petitioner's criminal conviction.' " State v. Conway, 10th Dist. No. 17AP-90,
2019-Ohio-382, ¶ 9, quoting State v. Murphy, 10th Dist. No. 00AP-233 (Dec. 26, 2000). A
postconviction petition does not provide a petitioner with a second opportunity to litigate
his conviction. State v. Hessler, 10th Dist. No. 01AP-1011, 2002-Ohio-3321, ¶ 23.
       {¶ 21} Because a petitioner's right to postconviction relief is created by statute, a
postconviction petitioner "receives no more rights than those granted by the statute." State
v. Calhoun, 86 Ohio St.3d 279, 281 (1999). Thus, "any right to postconviction relief must
arise from the statutory scheme enacted by the General Assembly," including "the right to
have one's claim heard at all." Apanovitch at ¶ 35-36.
       {¶ 22} Appellant's December 20, 2019 motion was appellant's second petition for
postconviction relief. The petition was also untimely pursuant to the time limits set forth in
R.C. 2953.21(A)(2). R.C. 2953.23 provides that a court "may not entertain" a second or
untimely petition unless either R.C. 2953.23(A)(1) or (2) apply. R.C. 2953.23(A)(1) requires
the petitioner to demonstrate either: (1) they were unavoidably prevented from discovering
the facts upon which the petitioner must rely to present their claim for relief, or (2) the
United States Supreme Court recognized a new federal or state right that applies
No. 20AP-408                                                                                  7

retroactively to persons in petitioner's situation. If the petitioner can satisfy one of those
two conditions, they must also demonstrate that "but for constitutional error at trial, no
reasonable factfinder would have found the petitioner guilty." R.C. 2953.23(A)(1)(b). R.C.
2953.23(A)(2) pertains to certain cases where DNA testing establishes the petitioner's
actual innocence. "[A] petitioner's failure to satisfy R.C. 2953.23(A) deprives a trial court of
jurisdiction to adjudicate the merits of an untimely or successive postconviction petition."
Apanovitch at ¶ 36. Accord State v. Hollingsworth, 10th Dist. No. 08AP-785, 2009-Ohio-
1753, ¶ 98; Britford at ¶ 17.
       {¶ 23} Appellant does not allege or establish any of the requirements necessary to
bring an untimely petition for postconviction relief. Appellant has not alleged that he was
unavoidably prevented from discovering the facts on which he relies in his petition.
Notably, appellant's motion presented only legal arguments. See State v. Melhado, 10th
Dist. No. 05AP-272, 2006-Ohio-641, ¶ 19 (stating that "R.C. 2953.23(A) contemplates the
* * * discovery of new historical facts of the case, not new legal theories"). Appellant also
has not alleged that the United States Supreme Court recognized a new right that could be
applied retroactively to his case. Furthermore, as appellant pled guilty, he could not
establish that, but for constitutional error at trial, no reasonable factfinder would have
found him guilty. See State v. Hamilton, 10th Dist. No. 03AP-852, 2004-Ohio-3556, ¶ 4
(stating that the appellant could not satisfy R.C. 2953.23(A)(1)(b), as he "was convicted
pursuant to his guilty plea and not by a trial"). Appellant also has not presented any
argument regarding DNA evidence. Accordingly, as appellant did not satisfy the
requirements of R.C. 2953.23(A)(1) or (2), the trial court properly determined that it lacked
jurisdiction to entertain appellant's successive and untimely petition.
       {¶ 24} After concluding it lacked jurisdiction, the trial court denied appellant's
motion to vacate void judgment. This court has advised trial courts that they should
"dismiss a petition for postconviction relief when jurisdiction is lacking, rather than
denying the petition." State v. Stewart, 10th Dist. No. 19AP-458, 2020-Ohio-4709, ¶ 13;
Britford at ¶ 20. See also State v. Banks, 10th Dist. No. 12AP-96, 2012-Ohio-3770, ¶ 11
(concluding that the "trial court did not err in denying appellant's petition [for
postconviction relief], though technically the petition should have been dismissed for lack
of jurisdiction"); State v. Mangus, 10th Dist. No. 06AP-1105, 2009-Ohio-6563, ¶ 13; State
No. 20AP-408                                                                                8

v. Elkins, 10th Dist. No. 10AP-6, 2010-Ohio-4605, ¶ 16; State v. Russell, 10th Dist. No.
05AP-391, 2006-Ohio-383, ¶ 10.
       {¶ 25} Accordingly, we agree with the trial court's conclusion that appellant's
motion to vacate void judgment was an untimely and successive petition for postconviction
relief which the trial court lacked jurisdiction to entertain. Therefore, appellant's sole
assignment of error is overruled. We conclude, however, the trial court should have
dismissed appellant's petition for lack of jurisdiction rather than denying the petition.
       {¶ 26} For the foregoing reasons, we deny the state's motion to dismiss the appeal,
overrule appellant's sole assignment of error, and modify the judgment of the Franklin
County Court of Common Pleas to reflect the dismissal of appellant's petition for
postconviction relief.
                                            Motion to dismiss denied; judgment modified;
                                                        postconviction petition dismissed.

                            KLATT and MENTEL, JJ., concur.

                                 _________________